Appeal from a decision of the Workers’ Compensation Board, filed February 15, 1980, which disallowed a claim for compensation pursuant to the Workers’ Compensation Law. The board found that decedent died as a result of an infection which she sustained when she was injected with “improper flu ingredients” during a swine flu program at the employer’s plant. Since the program was voluntary and made available to the public at no charge, claimant’s death did not arise out of and in the course of her employment. Decision affirmed, without costs. Mahoney, P J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.